Name: Commission Regulation (EEC) No 3563/90 of 11 December 1990 determining the prices and amounts fixed in ecus in the olive oil sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 90 Official Journal of the European Communities No L 347/13 COMMISSION REGULATION (EEC) No 3563/90 of 11 December 1990 determining the prices and amounts fixed in ecus in die olive oil sector and reduced as a result of the monetary realignment of 5 January 1990 whereas the representative market price and the threshold price for olive oil are fixed by Council Regulation (EEC) No 341 5/90 (*) ; whereas consumption aid in Spain and Portugal has been fixed by Council Regulation (EEC) No 3416/90Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2) , and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990, fixing the reducing coefficient for agricul ­ tural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amend ­ ing the prices and amounts fixed in ecus for that market ­ ing year (3), establishes the list of prices and amounts in the olive oil sector adjusted by the coefficient of 1,001712 with effect from 1 December 1990 in application of the system of automatic dismantling of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides for the resulting reduction to be specified ; Whereas the target price, intervention price, production aid for olive oil and production aid for producers whose average production is less than 500 kilograms of olive oil per marketing year are fixed by Council Regulation (EEC) No 1 314/90 (4) for the 1990/91 marketing year ; whereas the intervention price increases and reductions are fixed by Commission Regulation (EEC) No 1 859/88 (^ ; HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus for the 1990/91 marketing year in the olive oil sector and reduced in accordance with Article 2 of Regulation (EEC) No 784/90 are indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. 0 OJ No L 83, 30. 3 . 1990, p. 102. (4) OJ No L 132, 23. 5 . 1990, p. 5. M OJ No L 166, 1 . 7. 1988 , p. 13. 0 OJ No L 330, 29. 11 . 1990, p. 5. O OJ No L 330, 29. 11 . 1990, p. 6. No L 347/14 Official Journal of the European Communities 12. 12. 90 ANNEX (ecus/100 kilogrammes) Description of prices and amounts Prices or amounts reduced by the coefficient of 1,001712 1 . 2. 3 . 4.1 . 4.2. 5. 6. 7. 8 . 9. Target price for olive oil Intervention price Intervention price for :  Spain  Portugal Increases applicable to olive oil :  extra virgin  virgin Reductions applicable to olive oil :  lampante virgin (1 ° acidity) Representative market price for olive oil Threshold price Production aid for olive oil :  in Spain  in Portugal  in the Community of Ten Production aid to producers whose average production is less than 500 kg of olive oil per marketing year :  in Spain  in Portugal  in the Community of Ten Consumption aid applicable :  in Spain  in Portugal 322,01 215,87 175,12 207,58 17,26 6,04 8,13 190,28 189,11 39.61 35,46 70,83 44,36 40,21 81.62 42,93 47,92